Case: 4:18-cv-00654-RWS Doc. #: 20 Filed: 02/20/19 Page: 1 of 1 PageID #: 106




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MISSOURI

TIMMY ALAN PIERCE                 )
                                  )
      Plaintiff,                  )
                                  )         Case No. 4: 18-CV-00654-RWS
vs.                               )
                                  )
MICHAEL RYAN, In his Individual )
Capacity,                         )
TIMOTHY HARRIS, In his Individual )
Capacity,                         )
DANIEL R. BULLOCK, In his         )
Individual Capacity and           )
ST. FRANCOIS COUNTY, MISSOURI )
                                  )
      Defendants.                 )

               STIPULATION FOR DISMISSAL OF THE CLAIMS
             AGAINST DEFENDANTS, DANIEL R. BULLOCK AND
            ST. FRANCOIS COUNTY, MISSOURI, WITH PREJUDICE

      COMES NOW Plaintiffs and Defendants and stipulate that the Complaint

against Defendants, Daniel R. Bullock and St. Francois County Missouri, may

be dismissed, with prejudice, with each party to bear their own court costs. A

proposed Order is attached.

      This resolves all claims and issues in this case.



/s/ David M. Duree                        /s/ William A. Hellmich (with consent)
David M. Duree, MBE 21003                 William A. Hellmich
David M. Duree & Associates, P.C.         Rachel Bates
312 South Lincoln Avenue                  King Krehbiel & Hellmich, LLC
O'Fallon, IL 62269                        2000 South Hanley Road
Tel: 618-628-0186                         St. Louis, MO 63144
Fax: 618-628-0259                         Tel: 314-646-1000
Email: law@dmduree .net                   Email: bhellmich@kingkreh bi el. com
Attorney for Plaintiff,                   Attorney for Defend ants, Michael Ryan,
Timmy Alan Aerce                          Timothy Harris, Daniel R. Bullock and
                                          St. Francois County Missouri
                                    Page 1 of 1
4: 18-CV-00654-RWS
